        Case 1:18-cv-00540-TWT Document 82 Filed 09/03/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA

IRVIN R. LOVE, JR.,                           )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )
                                              )
 AMAZON.COM, INC., SHENZHEN                   )
 FEST TECHNOLOGY CO., LTD.,                   )    CIVIL ACTION NO.:
 SHENZHEN MATRIX BATTERY                      )     1:18-cv-00540-TWT
 CO., LTD, SHENZHEN RICHEST                   )
 ENERGY CO., LTD, SHENZHEN                    )
 HANDPACK TECHNOLOGY CO,                      )
 LTD, SHENZHEN BOJULONG                       )
 DISPLAY TECHNOLOGY CO.,                      )
 LTD                                          )
                                              )
                                              )
       Defendants.                            )
                                              )

                    NOTICE OF APPEARANCE OF COUNSEL

      Please take notice that James I. Seifter of Penn Law LLC hereby enters this

notice of appearance as counsel on behalf of Plaintiff, IRVIN R. LOVE, JR. The

undersigned counsel should receive all future notices in this matter.

      This 3rd day of September, 2020.

                                       Respectfully Submitted,

                                       PENN LAW LLC

                                       BY: /s/ James I. Seifter
                                           DARREN W. PENN

                                          1
       Case 1:18-cv-00540-TWT Document 82 Filed 09/03/20 Page 2 of 3




                                         Georgia Bar No. 571322
                                         darren@pennlawgroup.com
                                         James I. Seifter
                                         Georgia Bar No. 636584
                                         jim@pennlawgroup.com

4200 Northside Parkway, NW
Building One, Suite 100
Atlanta, GA 30327
(404) 961-7655 Telephone/Fax             Counsel for Plaintiff




                                     2
        Case 1:18-cv-00540-TWT Document 82 Filed 09/03/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I certify that on September 3, 2020, I electronically filed the foregoing Notice

of Appearance with the Clerk of Court using the CM/ECF system which will send

notification of such filing to the following:

                               Willie C. Ellis Jr., Esq.
                              303 Peachtree Street, NE
                                     Suite 4000
                                 Atlanta, GA 30308
                                Tel: (404) 614-7400
                                Fax: (404) 614-7500
                                wellis@hptylaw.com

                     Counsel for Defendant, Amazon.com, Inc.


                                        Respectfully Submitted,

                                        PENN LAW LLC

                                        BY: /s/ James I. Seifter
                                            DARREN W. PENN
                                            Georgia Bar No. 571322
                                            darren@pennlawgroup.com
                                            James I. Seifter
                                            Georgia Bar No. 636584
                                            jim@pennlawgroup.com

4200 Northside Parkway, NW
Building One, Suite 100
Atlanta, GA 30327
(404) 961-7655 Telephone/Fax                    Counsel for Plaintiff




                                           3
